Title: From Benjamin Franklin to David Hall, 14 February 1765
From: Franklin, Benjamin
To: Hall, David


Dear Mr. Hall,
London, Feb. 14. 1765
I received your obliging Letter of Decemr. 20. with the Newspapers. I am glad to hear of Col. Bouquet’s Success, hope the deserting Hostages will be recover’d, and the Peace firmly establish’d. The French being now totally remov’d from North America, we may, I think, expect the Indians will be more manageable for the future.
The Stamp Act, notwithstanding all the Opposition that could be given it by the American Interest, will pass. I think it will affect the Printers more than anybody, as a Sterling Halfpenny Stamp on every Half sheet of a Newspaper, and Two shillings Sterling on every Advertisement, will go near to knock up one Half of both. There is also Fourpence Sterling on every Almanack. I have just sent to Mr. Strahan to forward 100 Reams of the large Half sheets to you, such as the Chronicle is done on, for present Use, and shall, as soon as possible send you a Pair of Paper Molds for that Size, otherwise the Stamp on the Gazette will cost a Penny Sterling, even when you do not print a Half Sheet.
Robt. Hampden Esquire one of the Post-Masters General, is now, by the Death of his Brother, become Lord Trevor, and should have his Papers directed, To the Right Honourable Earl Trevor, General Post Office London. The Opposition is come to nothing. The little Squibs you see in the Papers are regarded by nobody. But for Politicks I refer you to Mr. Strahan.
My Love to Cousin Molly and your Children. I am Yours affectionately
B Franklin
 
Addressed: To / Mr David Hall / Printer / Philadelphia.
Endorsed: B. Franklin Feby. 14. 1765.
